department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address date date person to contact badge number contact telephone number contact address employer_identification_number org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests you have failed to produce documents to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 and that no part of your net_earnings inures to the benefit of private shareholders or individuals failed to keep adequate books_and_records as required by sec_6001 and sec_6033 and the regulations there under also you have in our letters dated june 20xx and september 20xx we requested information necessary to conduct an examination of your forms for the years ending december 20xx and december 20xx respectively we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization that is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status contributions to your organization are no longer deductible you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning on or after january all the tax years thereafter in accordance with instructions of the return and for it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations attn a c m s sw main street ste portland or department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the f you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer org december 2oxx december 20xx tax identification_number year period ended ein explanations of items legend org - organization name motto - motto president - through founder sec_5 companie sec_2 president ein - ein xx - date city - city state - state event-1 through event-4 - through events president - secretary - secretary vice-president - vice president president-2 secretary-2 - secretary ra-1 ra-2 ra founder-1 through founder-5 - c001 through co-5 - through issue whether org’ sec_501 status should be revoked on the grounds that its net_earnings inured to the benefit of its president president facts org org taxpayer_identification_number ein was recognized as an organization exempt under sec_501 on march 19xx on september 2oxx the organization was issued a letter that modified the letter dated march 19xx the organization remained exempt under sec_501 but the organization was determined to be a publicly_supported_organization described in sec_509 instead of sec_509 and sec_170 governance according to the articles of incorporation org was incorporated on july 19xx as the co-1 amended articles were filed on july 2oxx to change the name of the organization to org the officers listed on the state’s department of commerce consumer affairs website are president president vice-president vice-president treasurer and secretary secretary the organization's articles provide that the purpose of the organization is for the lawful purpose to provide education information and personal assistance to parents of minor's teachers public officials and approximately mottos of these more than are elementary and secondary school children that reside in the county of city at a minimum or no cost org filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on november 19xx in part il of the form_1023 org described their intended activities as follows and seizure-prone children to exchange ideas to sponsor seminars and other educational events where the foundation can give lectures and conduct study sessions on listen to health care providers suggest solutions and implement strategies to protect children in public and private environments to maintain a neurological physician's referral listing containing patient evaluation of physicians practicing in city and the state of state to publish a monthly newsletter containing information on current research and motto health issues to establish a clinic in city specializing in neurological neurosurgery research to serve the ever-growing and existing children and the over three thousand adult mottos that currently reside in city county form 886-a catalog number 20810w page_4 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org december 2oxx december 20xx tax identification_number year period ended ein explanations of item sec_5 to expand and re-define the foundation’s educational programs that deal with instructions to teachers parents and public officials on how to detect a child or adult who is having an motto seizure what action the teacher and or parent or public official should or should take or not take in order to save the person's life to maintain a 24-hour hotline available to everyone for emergency epilepsy treatment and advice and a 24-hour mobile unit for hands on counseling and care for parents loved ones teachers and public officials president co-founded org along with his mother founder-2 the organization provided that its board_of directors for 20xx consisted of president president-2 secretary secretary-2 founder-3 founder-4 founder-5 founder-2 president was listed as the ceo president also provided that director founder-2 passed away march 2oxx the organization held a board meeting on march 2oxx where it was decided to move forward with the production of a video video to be produced the next documented board meeting was held on july 2oxx the meeting discussed which bank the organization would be using and new board members no other business was discussed these are the only minutes provided by the organization form_990 for the tax_year ended december 20xx and december 20xx the organization filed form n electronic notice stating that their revenue was less than dollar_figure during the examination it was determined that the organization income was above dollar_figure and that the organization should have filed a form_990 or 990-ez for each year on october 2oxx org provided form 990-ez for the year ended december 2oxx to date org has not provided a form_990 or 990-ez for the tax period ended december 2oxx the following revenues and expenditures were reported on the 2oxx return revenue contributions gifts grants and similar amounts received gross amount from sale of assets other than inventory total revenue expenses professional fees and other_payments to independent contractors occupancy rent utilities and maintenance printing publication postage and shipping travel meals and entertainment conferences conventions and meetings depreciation depletion etc supplies telephone auto expenses bank charge charitable_contributions form 886-a catalog number 20810w page _2 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items name of taxpayer december 20xx december 20xx tax identification_number org ein year period ended form 886-a rev date cleaning internet expense liability insurance office supply repairs service charge student shelter fee subscriptions training training materials total expenses the following items were reported on the balance_sheet of the form 990-ez for 2oxx beginning of year end of year assets cash savings and investments computer printer desk office furniture owners capital automobile total assets total liabilities net assets or fund balances bank records the records from the organization’s checking account were obtained from co-2 for the 2oxx tax period the following provides a summary by month of the deposits and withdrawals from the account co-2 business checking 2oxx deposits interest checks fees balance bank name account number account title year ending beginning balance january 2oxx february 2oxx march 20xx april 2oxx form 886-a catalog number 20810w - page_3 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended december 2oxx december 2oxx org ein may 20xx june 2o0xx july 20xx august 20xx september 2o0xx october 2oxx november 2oxx december 20xx totals ending balance exhibit a provides a list of transaction that were present in the co-2 records but that the organization exhibit b provides a list of transactions did not include on the form_990 or in the profit and loss detail per revenue and expense category as provided by org org did not provide any documentation to show whether the expenses were business related or personal expenses of the president for the 2oxx tax period bank records were obtained from co-2 and co-3 the organization's bank records only show transactions between july 2oxx through december 2oxx no further bank records were available from the two banks used by the organization the only transactions provided by co-2 were the banks closing of the organization's account in january 2oxx there were no transactions made by the organization during the period the following provides a summary by month of the deposits and withdrawals from the accounts bank name account title year ending co-3 checking 2oxx deposits interest checks fees balance beginning balance january 2oxx february 2oxx march 20xx april 2oxx may 2o0xx june 20xx july 2oxx august 20xx september 20xx october 2oxx november 20xx december 20xx totals bank name co-3 form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer december 2oxx december 2oxx tax identification_number year period ended org ein explanations of items account title year ending saving sec_12 2oxx deposits interest checks fees balance beginning balance january 2oxx february 20xx march 2oxx april 2oxx may 20xx june 2oxx july 20xx august 20xx september 20xx october 2oxx november 20xx december 20xx totals below shows the deposits and withdrawals less the transfers between the checking and savings accounts during the 2oxx year deposits interest withdrawals fees checking savings total less transfers total less transfers between accounts exhibit c provides a list of transactions from co-3 as summarized above org did not provide any documentation to show whether the expenses were business related or personal expenses of the president activities the organization was operated out of the home of president and his mother founder-2 the form_990 reported dollar_figure compensation to president and no forms w-2 or 1099-misc were issued to president for compensation according to president the activities of the organization consist of providing free and first aid training to government agencies schools and corporations on the island of city the organization only provided documentation for the following events during the period beginning january 2oxx through december 2oxx awareness form 886-a catalog number 20810w page _5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer december 2oxx december 2o0xx tax identification_number year period ended org ein explanations of items date june 20xx february 20xx february 20xx january 20xx correspondence event event-1 event-2 event-3 event-4 location city state city state location not provided city state in correspondence received on october 20xx president provided that he did not maintain a separate bank account between all org business and his personal financial activities he also provided that some deposits were from his social_security checks and his mother's pension checks and that they both withdrew and deposited money for personal_use additional information was requested from the organization on march 2oxx president provided partial responses in two separate correspondences response to the march 2oxx request for information which provided the following on march 2oxx president provided the first a b c d e f g h i the organization has a checking account at co-4 the bank statements deposit items and cancelled checks were not provided as requested assets sold by the organization during the 2oxx tax period were furniture items donated by co-5 the organization only had one debit card issued for their account at co-2 the name on the card was org and president was the only authorized user of the card the discrepancy between the ending balance on the bank statements pincite 2oxx and the organization’s balance_sheet for the same period was due to the organization closing their account at co-2 and transferring the funds to a new bank for the balance_sheet account owner withdrawal was meant to depict the authorized signer’ president the organization did not provide details of the transactions in the account as requested the organization provided that the automobile owned by the organization during 2oxx was used exclusively for organization business by the staff the automobile was a 19xx toyota which was junked due to non-function no other information was available about the automobile due to records being lost because of a computer crash president provided that all checks written to ra-1 were for rent and security deposit of living facility including temporary office space with his home he also provided that check which was for dollar_figure included dollar_figure to replace lost keys payments made to ra-2 to escort an motto student to classes at the university of state city campus because the instructor would not let the individual attend classes without an escort president provided that no personal income or expenses was incorporated or utilized with the form 886-a catalog number 20810w page _6 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 2oxx december 20xx org ein org account he provided the founder-2 was a contributor and signer on the bank account and that she donated a portion of her retirement checks on march 2oxx president provided additional information in response to the request dated march 2oxx the following information was provided a b president provided that he was sending information relating to a bank account at co-4 but there was no records attached or included with the response president also provided bank records for transfers between the organization bank account and his personal account this included records from president’s personal savings account at co-2 from february 2oxx through december 2oxx additional requests for information were sent to the organization on may 2oxx and september 2oxx to date no information has been provided by the organization in response to the letters law internal_revenue_code sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6043 of the code provides that every organization which for any of its last taxable years preceding its liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file such return and other information with respect to such liquidation dissolution termination or substantial_contraction as the secretary shall by forms or regulations prescribe income_tax regulations regulations form 886-a catalog number 20810w page _7 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date december 20xx december 2oxx explanations of items tax identification_number year period ended name of taxpayer org ein sec_1_501_c_3_-1 of the regulations provide that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 section sec_1_6033-2 of the regulations provides that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created section sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code section sec_1_6033-2 of the regulations provides that an organization which has established its exemption from taxation under sec_501 including an organization which is relieved under sec_6033 and this section from filing annual returns of information is not relieved of the duty_of filing other returns of information sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the department of the treasury-internal revenue service form 886-a catalog number 20810w -_publish no irs gov page_8 schedule number or exhibit name of taxpayer form 886-a rev date december 20xx december 2oxx org organization's net_earnings inures to the benefit of any private_shareholder_or_individual explanations of items tax identification_number year period ended ein sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in revrul_81_94 1981_1_cb_330 provided that a church that was formed by a professional nurse who is also the church’s minister director and principal officer and that is used primarily as a vehicle for handling the nurse’s personal financial transactions is not exempt from tax under sec_501 of the code in revrul_69_266 1969_1_cb_151 an organization formed and controlled by a doctor of medicine hired to conduct research programs consisting of examining and treating patients who are charged the prevailing fees for services rendered is not exempt under sec_501 of the code in revrul_71_395 1971_2_cb_228 a cooperative art gallery was formed by a group of artists to exhibit and sell their works additional artists were admitted to membership only on approval of existing members all works displayed at the gallery could be purchased by the public and many could also be rented the gallery retained a commission from the sales and rentals to cover its cost of operation in concluding that the art gallery was not entitled to recognition of exempt status the ruling emphasized that the gallery was a vehicle for advancing the careers of its members and for promoting the sale of their work as such it form 886-a catalog number 20810w page_q publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended org serves the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects ein december 20xx december 2oxx in revrul_76_152 1976_1_cb_151 a group of art patrons formed an organization to promote community understanding of modern art trends its sole activity was the selection of modern art works of local artists for exhibition and for possible sale at its gallery which was open to the public a modern art work of any local artist was eligible for consideration for exhibition and if selected the artist's work was displayed on a consignment basis with the artist setting the selling_price the artists had no control_over the organization or its selection process the organization kept a ten percent commission on sales on these facts the service ruled as in revrul_71_395 that the artists were being directly benefited by the exhibition and sale of their works with the result that a major activity of the organization was serving the private interests of those artists whose works were displayed court cases in john marshall law school v the united_states wl it was held that the organization was not exempt under sec_501 of the code on the grounds that a portion of their net earning had inured to the benefit of theo fenster martin fenster and their families payments had been made on behalf of or for the benefit of the fenster families payment included items for automobile educational and travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household furnishings and appliances and golfing equipment in 670_f2d_104 the organization was denied exempt status under sec_501 because it could not show that no part of its net_income inured to the benefit of private individuals the organization was controlled by members of the harbert’s family and a substantial amount of the organization’s net_income was paid for the benefit of the harbert family the organization did not provide evidence which showed that the income did not inure to the benefit of the harbert family in kenner v c i r tcmemo_1961_37 and affirmed by 318_f2d_632 it was determined that kenner charitable hospital was not exempt from corporate income taxes under sec_501 because it could not show that no part of its net_earnings inured to the benefit of private individuals the organization was founded and controlled by william kenner and members of his family and private uses not related to the operation of the organization although testimony given by mr kenner provided that money paid on his behalf was repayment for loans the court determined that the testimony was not adequate to refute the argument and evidence that the payments inured to the benefit of mr kenner it was shown that substantial amounts were paid to or on the behalf of mr kenner for personal taxpayer’s position the agent has tried to make contact with the taxpayer to determine their position but has not been able to reach the taxpayer since april 2oxx government’s position form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number org as provided in sec_501 of the code for an organization to be tax exempt no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations provides that the words ‘private shareholder or individual’ in sec_501 of the irc refer to persons having a personal and private interest in the activities of the organization ein year period ended december 2oxx december 2oxx president being the executive director president and the dominant individual controlling the affairs of org is a ‘private shareholder or individual’ within the intent of those terms the following is a discussion of items determined to be inuring to the benefit of president and or members of his family payments were made from the organization’s checking account directly to president as well as for expenses that were not documented as being business related expenses president provided in a letter received by the irs on october 2oxx that personal expenses were paid out of the organization's bank account also in correspondence dated march 2oxx president provided that he was the only individual that used and had access to the organization’s debit card connected to their checking account attached in exhibit c are a list of checks made out to president as well as atm withdrawals and other personal expenses paid using the organization debit card or by check below is a total of the funds provided to or on behalf of president tax_year ended checks to president payments on behalf of president total 20xx 20xx since president provided that he was the only individual with use of the organization’s debit card all transactions that appear to be personal in nature or withdrawn from an atm using the card are considered attributable to him additionally all withdrawals from co-3 are considered attributable to president because he was the only signer on the account during the period beginning july 2oxx through december 2oxx when the transactions occurred neither president nor the organization has provided sufficient documentation to show that any of the funds were used for business purposes of the organization for the tax period ended december 2oxx the organization had revenues of dollar_figure based on the analysis of the organization’s bank records this amount is more that the dollar_figure reported on the form_990 filed by the organization it is determined that dollar_figure was paid to president or for the benefit of president the amount of funds benefitting president during the period was of the total revenues received by the organization for the tax period ended december 2oxx the organization had revenues of dollar_figure based on the analysis of the organization’s bank records the organization filed form 990-n for this period reporting it is determined that dollar_figure was paid to president or for the benefit that their gross_income was less than dollar_figure of president the amount of funds benefitting president during the period was of the total revenues received by the organization substantially_all of the revenues received in the name of org during the period of january 2oxx through december 2oxx inured to the benefit of president no documentation has been received to show that the funds furthered the organization’s exempt purposes sec_501 requires that for an organization to be tax exempt no part of its net_earnings may inure to the benefit of any form 886-a catalog number 20810w page__11 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer explanations of items form 886-a rev date december 20xx december 2oxx org private_shareholder_or_individual org does not meet the requirements for exempt status under that code section tax identification_number year period ended ein conclusion to be an exempt_organization under sec_501 no part of the organization’s net_earnings may inure to the benefit of any private_shareholder_or_individual since it is clearly evident that a substantial part of org’ revenues inured to the benefit of president org does not meet the requirements under sec_501 and the corresponding regulations based on the above analysis the tax-exempt status of org should be revoked effective january 2oxx forms should be filed for all tax periods ending after january 2oxx form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service
